               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

JOHN DOE, an infant, by and
through his next friend
M. DOE,

     Plaintiff,

v.                                   CIVIL ACTION NO. 1:16-08318

THE BOARD OF EDUCATION
OF THE COUNTY OF MERCER,

     Defendant.


                  MEMORANDUM OPINION AND ORDER

     Pending before the court is the Board of Education of the

County of Mercer’s renewed motion to dismiss.      (ECF No. 42).   For

reasons appearing to the court, that motion is GRANTED.

                           I.   Background

     According to the complaint, the allegations of which are

taken as true for purposes of this motion, during the 2014-2015

school year, John Doe was a student at Pikeview Middle School in

Mercer County, West Virginia.    See Complaint ¶ 9.    John Doe has

been diagnosed as suffering from Attention Deficit/Hyperactivity

Disorder (ADHD) and Mild Mental Retardation.      See id. at ¶ 10.

Because of his “developmental delays” John Doe received special

education services while attending public schools and has an

Individualized Education Plan (IEP) that “places him in the

Moderately Mentally Impaired Program.”       Id. at ¶ 8.

Significantly, for purposes of this motion, the complaint alleges
that “Mercer County Board of Education acting through its

employees and/or agents knew or should have known that the

Plaintiff had a history of touching others as noted in his IEP.”

Id. at ¶ 13 (emphasis added).

     John Smith was a fellow student of John Doe’s “who also has

developmental and mental impairments.”    Id. at ¶ 14.   The

complaint alleges that John Doe and John Smith “were directed to

collect attendance reports from various classrooms and take them

to the school office.”   Id. at ¶ 12.    On or about May 4, 2015,

John Doe and John Smith were caught in a bathroom stall

“performing sex acts.”   Id. at ¶ 14.

     M. Doe is the mother of John Doe.    See id. at ¶ 6.      On

August 29, 2016, John Doe, by and through M. Doe, filed the

instant lawsuit pursuant to 42 U.S.C. § 1983 against The Board of

Education of the County of Mercer (“BOE”).    According to the

Complaint, in directing John Doe to collect the attendance sheets

while unsupervised, the BOE created the danger which led to

plaintiff’s injury.    Therefore, plaintiff argues the BOE is

liable under § 1983.   See Complaint generally.

     The BOE has moved to dismiss the complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure.    In so doing,

the BOE argues that the alleged injury suffered by John Doe “was

not a foreseeable risk of any danger alleged by Plaintiff.”         ECF

No. 42 at ¶ 7.


                                  2
                        II.   Standard of Review

     "[A] motion to dismiss for failure to state a claim for

relief should not be granted unless it appears to a certainty

that the plaintiff would be entitled to no relief under any state

of facts which could be proved in support of his claim."     Rogers

v. Jefferson-Pilot Life Ins. Co., 883 F.2d 324, 325 (4th Cir.

1989) (citation omitted) (quoting Conley v. Gibson, 355 U.S. 41,

48 (1957), and Johnson v. Mueller, 415 F.2d 354, 355 (4th Cir.

1969)).   "In considering a motion to dismiss, the court should

accept as true all well-pleaded allegations and should view the

complaint in a light most favorable to the plaintiff."     Mylan

Laboratories, Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993);

see also Ibarra v. United States, 120 F.3d 474, 474 (4th Cir.

1997).

     In evaluating the sufficiency of a pleading, the cases of

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v.

Iqbal, 556 U.S. 662 (2009), provide guidance.      When reviewing a

motion to dismiss, under Federal Rule of Civil Procedure

12(b)(6), for failure to state a claim upon which relief may be

granted, a court must determine whether the factual allegations

contained in the complaint “give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests,”

and, when accepted as true, “raise a right to relief above the

speculative level.”   Twombly, 550 U.S. at 555 (quoting Conley v.


                                 3
Gibson, 355 U.S. 41, 47 (1957); 5 Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).

“[O]nce a claim has been stated adequately, it may be supported

by showing any set of facts consistent with the allegations in

the complaint.”   Twombly, 550 U.S. at 563.   As the Fourth Circuit

has explained, “to withstand a motion to dismiss, a complaint

must allege ‘enough facts to state a claim to relief that is

plausible on its face.’” Painter’s Mill Grille, LLC v. Brown, 716

F.3d 342, 350 (4th Cir. 2013) (quoting Twombly, 550 U.S. at 570).

     According to Iqbal and the interpretation given it by our

appeals court,

          [L]egal conclusions, elements of a cause of
          action, and bare assertions devoid of further
          factual enhancement fail to constitute
          well-pled facts for Rule 12(b)(6) purposes.
          See Iqbal, 129 S. Ct. at 1949. We also
          decline to consider “unwarranted inferences,
          unreasonable conclusions, or arguments.”
          Wahi v. Charleston Area Med. Ctr., Inc., 562
          F.3d 599, 615 n. 26 (4th Cir. 2009); see also
          Iqbal, 129 S. Ct. at 1951-52.

          Ultimately, a complaint must contain
          “sufficient factual matter, accepted as true,
          to ‘state a claim to relief that is plausible
          on its face.’” Iqbal, 129 S. Ct. at 1949
          (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
          544, 570, 127 S. Ct. 1955, 167 L.Ed.2d 929
          (2007)). Facial plausibility is established
          once the factual content of a complaint
          “allows the court to draw the reasonable
          inference that the defendant is liable for
          the misconduct alleged.” Id. In other
          words, the complaint's factual allegations
          must produce an inference of liability strong
          enough to nudge the plaintiff's claims
          “‘across the line from conceivable to

                                 4
             plausible.’” Id. at 1952 (quoting Twombly,
             550 U.S. at 570, 127 S. Ct. 1955).

             Satisfying this “context-specific” test does
             not require “detailed factual allegations.”
             Id. at 1949-50 (quotations omitted). The
             complaint must, however, plead sufficient
             facts to allow a court, drawing on “judicial
             experience and common sense,” to infer “more
             than the mere possibility of misconduct.”
             Id. at 1950. Without such “heft,” id. at
             1947, the plaintiff's claims cannot establish
             a valid entitlement to relief, as facts that
             are “merely consistent with a defendant's
             liability,” id. at 1949, fail to nudge claims
             “across the line from conceivable to
             plausible.” Id. at 1951.

Nemet Chevrolet, LTD v. Consumeraffairs.com, Inc., 591 F.3d 250,

255-56 (4th Cir. 2009).    When considering a 12(b)(6) motion, a

court must accept all of the complaint’s factual allegations as

true and draw all reasonable inferences therefrom in favor of the

plaintiff.    See Kensington Volunteer Fire Dep't, Inc. v.

Montgomery Cnty., Md., 684 F.3d 462, 467 (4th Cir. 2012).

                            III.   Analysis

          Section 1983 imposes liability on state actors who
     cause the “deprivation of any rights, privileges, or
     immunities secured by the Constitution.” Under
     established precedent, these constitutional rights
     include a Fourteenth Amendment substantive due process
     right against state actor conduct that deprives an
     individual of bodily integrity. See, e.g., Hall v.
     Tawney, 621 F.2d 607, 612-13 (4th Cir. 1980)).
     Accordingly, state actions that result in sexual abuse
     of children can be actionable under § 1983. See Doe v.
     Taylor Indep. Sch. Dist., 15 F.3d 443, 454 (5th Cir.
     1994) (addressing a “student’s constitutional right to
     bodily integrity in physical sexual abuse cases”);
     Stoneking v. Bradford Area Sch. Dist., 882 F.2d 720,
     724-25 (3rd Cir. 1989) (recognizing § 1983 liability
     for school administrators’ “actions in adopting and

                                   5
     maintaining a practice, custom or policy of reckless
     indifference to instances of known or suspected sexual
     abuse of students by teachers”).

Doe v. Rosa, 795 F.3d 429, 436-37 (4th Cir. 2015).

     “State actor liability, however, is significantly limited.”

Id. at 437.   The law is clear that “a State's failure to protect

an individual against private violence simply does not constitute

a violation of the Due Process Clause.”   DeShaney v. Winnebago

County Dep't of Soc. Servs., 489 U.S. 189, 197 (1989).1    There

are, however, two exceptions to this general rule.   See Rosa at

437 (“[S]tate actor liability might attach in two narrow

circumstances.”).   In DeShaney, the Supreme Court noted that

“[w]hile the State may have been aware of the dangers that Joshua

faced in the free world, it played no part in their creation, nor


     1
       In DeShaney, the petitioner was a child “who was beaten
and permanently injured by his father, with whom the child
lived.” DeShaney, 489 U.S. at 191. The respondents were social
workers and other local officials who received complaints that
the child was being abused by his father, but did not act to
remove the child from his father's custody. See id. The
petitioner filed suit against the respondents, alleging that
“their failure to act deprived him of his liberty in violation of
the Due Process Clause of the Fourteenth Amendment.” Id. The
Supreme Court disagreed, holding “[a]s a general matter,” that “a
State's failure to protect an individual against private violence
simply does not constitute a violation of the Due Process
Clause.” Id. at 197. In reaching this decision, the Supreme
Court emphasized that “nothing in the language of the Due Process
Clause itself requires the State to protect the life, liberty,
and property of its citizens against invasion by private actors.”
Id. at 195. “Its purpose was to protect people from the State,
not to ensure that the State protected them from each other.”
Id.



                                 6
did it do anything to render him more vulnerable to them.”

DeShaney, 489 U.S. at 201.    Relying on this passage, courts have

acknowledged “that there may be possible constitutional liability

when the state creates a dangerous situation or renders citizens

more vulnerable to danger.”   Butera v. District of Columbia, 235

F.3d 637, 648-49 (D.C. Cir. 2001) (citing decisions from every

circuit).   The first exception revolves around individuals in a

“special relationship” with the state.   See Pinder v. Johnson, 54

F.3d 1169, 1175 (4th Cir. 1995)(en banc).2   The second revolves

around circumstances in which the state has created or increased

the danger faced by an individual. See id. at 1176–77.

     The state-created danger exception does not apply when

officials merely fail to act.   As the United States Court of

Appeals for the District of Columbia explained in Butera:

     [T]he circuits have held that a key requirement for
     constitutional liability is affirmative conduct by the
     State to increase or create the danger that results in
     harm to the individual. No constitutional liability
     exists where the State actors had no hand in creating
     the danger but [simply] stood by and did nothing when
     suspicious circumstances dictated a more active role
     for them. Absent such affirmative conduct by the State


     2
       To the extent that plaintiff argues the special
relationship exception applies, that argument is without merit.
“Uniformly, the courts have held that a school-student
relationship does not constitute a special relationship `because
the student is not in physical custody and, along with parental
help, is able to care for his basic human needs.’” Shores v.
Stafford Cnty. Sch. Bd., No. Civ. A. 04-1325, 2005 WL 2071730, *3
(E.D. Va. Aug. 26, 2005) (quoting Stevenson v. Martin County Bd.
of Educ., 3 F. App’x 25, 31, 2001 WL 98358 (4th Cir. Feb. 6,
2001)).

                                  7
      to endanger an individual, courts have rejected
      liability under a State endangerment concept.

Butera, 235 F.3d at 650 (internal citations and quotations

omitted).   “Failure to act, as opposed to affirmative conduct,

does not cause a `state-created danger’ to arise.”   Brooks v.

Knapp, 221 F. App’x 402, 407, 2007 WL 725741 (6th Cir. Mar. 7,

2007).

      In Pinder v. Johnson, 54 F.3d 1169, 1175 (4th Cir. 1995),

the United States Court of Appeals for the Fourth Circuit

considered DeShaney's state-created danger exception.     Rejecting

Pinder's reliance on the exception, the Fourth Circuit held that,

“[a]s was true in DeShaney, the state did not ‘create’ the

danger, it simply failed to provide adequate protection from it.”

Id.   In so doing, the court noted that “‘the most that can be

said of the state functionaries . . . is that they stood by and

did nothing when suspicious circumstances dictated a more active

role for them.’”   Id. (quoting DeShaney, 489 U.S. at 203).

      Twenty years after Pinder was decided, the Fourth Circuit

once again examined the “affirmative act” requirement in the

state-created danger context.   See Rosa, 795 F.3d 429.

           Under the narrow limits set by DeShaney and
      Pinder, to establish § 1983 liability based on a state-
      created danger theory, a plaintiff must show that the
      state actor created or increased the risk of private
      danger, and did so directly through affirmative acts,
      not merely through inaction or omission. Put another
      way, “state actors may not disclaim liability when they
      themselves throw others to the lions,” but that does
      not “entitle persons who rely on promises of aid to

                                 8
     some greater degree of protection from lions at large.”
     Pinder, 54 F.3d at 1177.

Rosa at 439.   The Rosa court went on to warn of attempts to

characterize inaction as action.

          “Affirmative acts,” in the state-created danger
     context, are quite limited in scope. “It cannot be
     that the state `commits an affirmative act’ . . . every
     time it does anything that makes injury at the hands of
     a third party more likely.” Pinder, 54 F.3d at 1175
     (“If so, the state would be liable for every crime
     committed by the prisoners it released.”). And
     although “inaction can often be artfully
     recharacterized as `action,’ courts should resist the
     temptation to inject this alternate framework into
     omission cases.” Id. at 1176 n.*. The “concept of
     `affirmative acts’” should not extend “beyond the
     context of immediate interactions between the [state
     actor] and the plaintiff.” Id.

Id. at 441; see also Stevenson v. Martin County Bd. of Educ., 3

F. App’x 25, 31, 2001 WL 98358 (4th Cir. Feb. 6, 2001) (“In order

to create a danger, the state has to take some affirmative steps.

Liability does not arise when the state stands by and does

nothing in the face of danger.”).

     In this case, plaintiff’s claim must be dismissed because

she has failed to allege “affirmative acts” that would subject

defendant to § 1983 liability on a theory of state-created

danger.   Plaintiff attempts to characterize the BOE’s conduct in

light of an affirmative act, i.e., directing John Doe to collect

attendance reports.   However, distilled to its essence,

plaintiff’s complaint is really one of inaction, i.e., a failure




                                   9
to supervise.   Indeed, a close reading of plaintiff’s complaint

reveals as much.

     15.   That the Mercer County Board of Education acting
           through its employees and/or agents created or
           increased the danger of the aforementioned occurrence
           by directing John Doe and John Smith to collect
           attendance reports without any supervision for
           unmeasured amounts of time.

     16.   That the decision to direct Plaintiff to collect
           attendance sheets unsupervised for unmeasured amounts
           of time is an affirmative act by the Mercer County
           Board of Education and its employees and/or agents.

     17.   That the Mercer County Board of Education had a duty to
           protect John Doe from himself and other students and
           failed to protect John Doe as it created or increased
           the danger or damage John Doe may cause himself or be
           caused by others, when it committed an affirmative act
           by directing John Doe to collect attendance sheets
           while being unsupervised for unmeasured amounts of
           time.

     18.   That the Mercer County Board of Education had a duty to
           monitor and supervise John Doe while he was in the
           custody and control of the Mercer County Board of
           Education.

     19.   That it was foreseeable John Doe may engage in
           activities that were harmful to his person or others if
           directed to collect attendance sheets unsupervised
           without an agent of the Mercer County Board of
           Education or by electronic means. Furthermore, being
           directed to collect attendance sheets while being
           unsupervised for unmeasured amounts of time by an agent
           of the Mercer County Board of Education or by
           electronic means was the direct cause of harm suffered
           by Plaintiff, as he could not have suffered such harm
           had he [ ] not been directed to perform said activity
           and been properly supervised.

     20.   That but for the act of directing Plaintiff to collect
           attendance sheets unsupervised for unmeasured amounts
           of time by Mercer County Board of Education, acting
           through its employees and/or agents, the Plaintiff
           would not have suffered damages.

                                10
21.   That the Mercer County Board of Education, acting
      through its employees/agents, demonstrates a degree of
      culpability that shocks the conscience as they directed
      students with developmental and mental impairments to
      be unsupervised for unmeasured amounts of time creating
      or increasing the opportunity for them to engage in
      foreseeable harmful conduct.

22.   That there is a relationship between the Mercer County
      Board of Education and the Plaintiff in that it was
      foreseeable for [sic] the Mercer County Board of
      Education that the Plaintiff may commit harmful conduct
      to himself or others if directed to perform tasks while
      unsupervised for unmeasured amounts of time.

23.   That the Mercer County Board of Education, acting
      through its employees/agents, used its authority to
      create the danger to Plaintiff as it had custody and
      control over the Plaintiff and had the authority to
      direct the Plaintiff to collect attendance sheets while
      being unsupervised for unmeasured amounts of time.
      Additionally, the Mercer County Board of Education,
      acting through its employees and/or agents, directed
      the aforementioned activity and failed to adequately
      protect the Plaintiff from the foreseeable harm which
      could result from being unsupervised for unmeasured
      amounts of time making the Plaintiff more vulnerable to
      harm.

24.   That the Defendant acted in willful disregard for the
      safety of the Plaintiff by failing to supervise the
      Plaintiff in an activity that the Defendant directed
      the Plaintiff to perform.

25.   That by directing the Plaintiff to collect attendance
      sheets and failing to properly supervise said activity,
      the Defendant and its employees and/or agents increased
      or created the danger in [sic] which caused the
      Plaintiff to harm himself.

27.   That the Mercer County Board of Education breached its
      duties owed to John Doe by failing to exercise
      reasonable care in protecting and supervising him, from
      foreseeable harm due to being directed to perform an
      activity while being unsupervised.

29.   . . .   The damages and harms suffered by the Plaintiff
      is fairly directly related to the affirmative acts of

                           11
      the employees and/or agents of the Mercer County Board
      of Education, which directed Plaintiff and John Smith
      to perform certain tasks while being unsupervised for
      an unmeasured amount of time.

30.   That the Mercer County Board of Education, acting
      through its employees and/or agents which directed
      Plaintiff, a student with developmental and mental
      impairments with a history of touching others, to
      perform an activity with another student who also
      suffers developmental and mental impairments,
      unsupervised for unmeasured amounts of time equals a
      degree of culpability that shocks the conscience.

31.   That the Mercer County Board of Education, acting
      through its employees and/or agents, had a relationship
      with the Plaintiff, which makes the injuries and
      damages suffered by the Plaintiff foreseeable as the
      Mercer County Board of Education acting through its
      employees and/or agents had knowledge of Plaintiffs
      [sic] propensities to touch others and of his
      developmental and mental impairments which increases
      the likelihood of harm to the Plaintiff and others if
      he was unsupervised for unmeasured amounts of time with
      John Smith.

32.   That the Mercer County Board of Education acting
      through its employees and/or agents used its authority
      to direct Plaintiff and John Smith to collect
      attendance sheets and deliver them to the office
      unsupervised and for unmeasured amounts of time
      rendered the Plaintiff more vulnerable to danger than
      he would have been had the Mercer County Board of
      Education acting through its employees and/or agents
      not acted and directed such activity to occur.

35.   That the Mercer County Board of Education, acting by
      its employees and/or agents, committed an affirmative
      act that created, or substantially contributed to the
      creation of, a danger to the Plaintiff by directing him
      to collect attendance sheets, while unsupervised for
      unmeasured amounts of time which made him more
      vulnerable to a danger than he otherwise would have
      been.

36.   That is was foreseeable that John Doe may engage in
      activities that were harmful to his person if allowed
      to roam the school unsupervised by an agent of the

                           12
      Mercer County Board of Education or by electronic means
      and that being allowed to roam the school unsupervised
      by an agent of the Mercer County Board of Education or
      by electronic means was the direct cause of the harm
      suffered by Plaintiff as he could not have suffered
      such harm had he been properly supervised as Plaintiff
      had a history of touching others.

37.   That the Defendant acted in willful disregard for the
      safety of the Plaintiff by allowing him to roam freely
      through the school without supervision.

38.   That the Defendant knew of the potential danger of harm
      to Plaintiff and other students by allowing Plaintiff
      to be unsupervised for unmeasured amounts of time
      knowing that Plaintiff had a propensity to touch others
      and disregarded such knowledge and allowed two mentally
      deficient students to roam the school unsupervised for
      a[n] unmeasured time creating an excessive risk of harm
      and/or safety to the Plaintiff and others.

40.   That the Mercer County Board of Education, acting
      through its employees/agents, used its authority to
      create the danger to Plaintiff as it had custody and
      control over the Plaintiff and had the authority to
      allow the Plaintiff to freely roam the school
      unsupervised. Additionally, by allowing the Plaintiff
      to roam freely unsupervised, the Defendant’s acts
      rendered Plaintiff more vulnerable, as Plaintiff had
      opportunity and time to cause harm to himself being
      unsupervised, had he not been allowed to freely roam
      the school unsupervised.

43.   That an employee and/or agent of the Defendant, Mercer
      County Board of Education, committed an affirmative act
      that demonstrates gross negligence or a reckless
      indifference for the safety of Plaintiff by assigning
      Plaintiff the task of roaming the schools unsupervised,
      with no time restriction to collect attendance sheets
      from various classrooms knowing that John Doe had
      developmental, mental deficiencies and a propensity to
      touch others.

45.   That the aforementioned act by an employee and/or agent
      of the Defendant, Mercer County Board of Education, was
      foreseeable to cause the Plaintiff harm as he suffered
      from developmental and mental impairments and would


                           13
           likely harm himself or others if directed to perform
           tasks while unsupervised without time restrictions.

Complaint ¶¶ 15-25, 27, 29-32, 35-38, 40, 43, and 45 (emphasis

added).   As the foregoing excerpts from the complaint make clear,

plaintiff’s assertions are “an attempt to redefine passive

inaction as action that is affirmative.”    Wormuth v. Lammersville

Union Sch. Dist., 305 F. Supp. 3d 1108, 1122 (E.D. Cal. 2018)

(rejecting state-created danger theory based upon a public school

principal’s failure to detect and prevent student-on-student

harassment where, among other things, principal did not help

supervise child “despite promising to do so” and denied parents’

request to remove child from class); see also Rosa, 795 F.3d at

441 (“the Does’ claim against Rosa is purely an omission claim,

and no amount of semantics can disguise the fact that the real

affirmative act here was committed by [the abuser], not by [the

school official]”) (internal quotations and citations omitted);

Turner v. Thomas, 313 F. Supp. 3d 704, 714 (W.D. Va. 2018)

(rejecting plaintiff’s attempt to assert a state-created danger

claim where “[t]here was simply no affirmative act by police that

created the danger that befell Plaintiff.    Framing the incident

in terms of a `stand down’ order is nothing more than an `artful

recharacterization’ of inaction as action—something the Fourth

Circuit in Pinder warned was inappropriate.”); Doe v. Berkeley

County Sch. Dist., 189 F.3d 573, 580 (D.S.C. 2016) (rejecting a

state-created danger claim arising out of student-on-student

                                14
sexual assault where “Complaint’s frequent use of terms such as

`create,’ `increase,’ and `affirmative act’ does not transform

[school offical]’s failure to do more for [student] into state-

created danger.”); Semple v. City of Moundsville, 963 F. Supp.

1416, 1428 (N.D.W. Va. 1997) (“[P]laintiffs have not established

that the Moundsville Police Department took any affirmative

action to create or enhance the danger that existed from

Michael’s behavior.   This Court finds that this case is a

quintessential `failure to act’ case.      The undisputed facts

contain specific examples of police inaction. . . .      None of

these facts, however, show that the police took any affirmative

action to increase the danger. . . .       Rather, the `acts’ outlined

above, even if negligent, are examples of inaction rather than

intentional affirmative acts.”) (emphasis in original). .

     As the Wormuth court explained, “[h]ow courts apply the

state-created danger doctrine varies across jurisdictions, but it

is construed narrowly; it does not ensnare state officials when

they increase someone’s exposure to harm.”      Wormuth, 305 F. Supp.

3d at 1122 (citing Huffman v. Cty. of Los Angeles, 147 F.3d 1054,

1061 (9th Cir. 1998)).   To accept plaintiff’s invitation in this

case to recast inaction as action, “would turn the state-created

danger exception into the rule.”     Id.    This, the court declines

to do.




                                15
                          IV.   Conclusion

     For the reasons discussed above, the motion to dismiss is

GRANTED.3   The Clerk is requested to send a copy of this

Memorandum Opinion and Order to counsel of record.

     IT IS SO ORDERED this 22nd day of March, 2019.

                                ENTER:



                                David A. Faber
                                Senior United States District Judge




     3
       Citing a number of cases outside the Fourth Circuit,
defendant moved to dismiss the case based upon an alleged lack of
foreseeability. Given the court’s ruling herein, the court does
not address defendant’s argument regarding foreseeability.

                                  16
